Ward, the purchaser named in the indictment, testified that he purchased from the appellant a bottle of whiskey. Scott, another state witness, testified that he saw the transaction.
Appellant testified in his own behalf that at the time in question, Ward came into his place of business where he was engaged in selling cold drinks and hamburgers and asked him if he knew where some whiskey could be bought. Appellant replied "No," but that he had a little for his own use. According to the appellant, Ward appeared to be intoxicated. He returned in about an hour, and in an impatient tone asked the appellant if he could sell him some whiskey. Receiving a negative reply, Ward, with an oath, said:
"If you can't sell me any whiskey, you have no objection to me leaving a paper sack here."
Appellant consented, and the paper sack was left behind the counter. Later in the day, Ward returned and asked for the paper sack. Appellant picked up the sack and delivered it to Ward. The sack contained a bottle which both Ward and Scott said had whiskey in it.
According to the averments in the motion for a continuance, appellant expected to prove by the absent witness Milner that he saw and heard both transactions as detailed by the appellant and that the appellant's version of the affair was correct. Appellant testified on the trial that he did not know where Milner was; *Page 649 
that his folks lived in Mt. Pleasant, in Titus County. The court adjourned about a week after the trial, and the record is bare of any indication that an effort was made to communicate with Milner or his relatives during the term. It is true that where the testimony of an absent witness is probably true and would likely bring a more favorable result, and there is a probability of securing it at a subsequent date, the mere lack of diligence does not always justify an affirmance. See Jackson v. State, 23 Tex.Crim. App. 183; Vernon's Tex. C. C. P. 1916, p. 307, subd. 2. It is not essential that the affidavit of the absent witness be presented in the motion for new trial. However, the entire record is examined in order to determine whether, in overruling the application, the discretion vested in the trial judge has been abused. See Covey v. State, 23 Tex.Crim. App. 388; Vernon's Tex. C. C. P. 1916, p. 319, subd. 6, note 34; Derrick v. State, 272 S.W. 459.
In the present case there is a lack of diligence, and from the record, this court is not warranted in holding that in overruling the motion for new trial error was committed by the trial court.
The motion is overruled.
Overruled.